Title: To Thomas Jefferson from William Barton, 1 September 1791
From: Barton, William
To: Jefferson, Thomas


[Philadelphia], 1 Sep. 1791. The suit of Currie v. Griffin, an action of attachment, was begun at the July term of the Pennsylvania Supreme Court and the sheriff has now attached the goods of Isaac Hazlehurst, Matthew McConnell, William Shannon, Richard and James Potter, and Robert Morris as garnishees. Currie will be entitled to judgment at the January term of court and interrogatories may then be filed which will require them to confess any property of Griffin they may possess or know of. “If the Garnishees … should refuse to appear and make such disclosure, it will be taken pro concesso, that they have in their hands Goods, or Monies &c. of the Defendant; and Execution will go, accordingly, against them. This mode of procedure … is in virtue of an Act of our Legislature passed in Septr. 1789.” He knows that lawyers do not normally charge for their services, but he asks that Currie be informed that “about forty dollars may be deemed a reasonable fee. I do not, however, wish it may be viewed as a Charge.”
